Case 4:16-cr-00217-LGW-CLR Document 53 Filed 02/03/21 Page 1 of 5

GAS 245D Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT

Southern District of Georgia
Savannah Division

JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)

UNITED STATES OF AMERICA

Vv

Daryl Bryant, Sr.
Case Number: 4:16CRO00217-1

USM Number: 21612-021

ee eee ee ae

Katie A. Brewington

Defendant's Attorney

THE DEFENDANT:
admitted guilt to violation of mandatory conditions of the term of supervision.

C] was found in violation of conditions(s) — / ___ after denial of guilt.

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
I You must not commit another federal, state, or local crime (mandatory September 3, 2020
condition).
2 You must not unlawfully possess a control substance (mandatory condition). | September 22, 2020

The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

L] The defendant has not violated the condition(s), , and is discharged as to such violation(s).
It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,

or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

 

Last Four Digits of Defendant’s Soc. Sec No.: 1886

Defendant’s Year of Birth: 1973

 

 

“sy
City and State of Defendant’s Residence:
LISA GODBEY WOOD

Garden City, Georgia UNITED STATES DISTRICT JUDGE

 

Name and Title of Judge

ee 2¢ 12

Date
Case 4:16-cr-00217-LGW-CLR Document 53 Filed 02/03/21 Page 2 of 5

 

GAS 245D Judgment in a Criminal Case for Revocations Judgment — Page 2 of 5
DEFENDANT: Dary! Bryant, Sr.
CASE NUMBER: 4:16CR00217-1

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 21 months.

J) The Court makes the following recommendations to the Bureau of Prisons:
Designation to the Bureau of Prisons medical facility in Butner, North Carolina, is recommended. It is further recommended that
the defendant be evaluated by Bureau of Prisons officials to establish his participation in an appropriate program of substance
abuse treatment and counseling, including the Residential Drug Abuse Program (RDAP), during his term of incarceration.

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:

LI at Oo am O pm. on

 

© — asnotified by the United States Marshal.

© The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

0 sobefore 2 p.m. on

 

 asnotified by the United States Marshal.

O) asnotified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 4:16-cr-00217-LGW-CLR Document 53 Filed 02/03/21 Page 3 of 5

 

GAS 245D Judgment in a Criminal Case for Revocations Judgment — Page 3 of 5
DEFENDANT: Dary! Bryant, Sr.
CASE NUMBER: 4:16CRO00217-1

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: 12 months.

oo x

MANDATORY CONDITIONS

You must not commit another federal, state, or local crime.

You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to | drug test within 15 days of release
from imprisonment and at least 2 periodic drug tests thereafter, as determined by the court.

C2 The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future
substance abuse. (Check. ifapplicable.)

You must cooperate in the collection of DNA as directed by the probation officer. (Check, ifapplicable.)

1 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides,
works, is a student, or was convicted of a qualifying offense. (Check, ifapplicabie.)

C) You must participate in an approved program for domestic violence. (Check, if applicable.)

CO) You must make restitution in accordance with 18 §§ U.S.C. 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (Check, ifapplicable.)
You must pay the assessment imposed in accordance with 18 § U.S.C. 3013.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.
Case 4:16-cr-00217-LGW-CLR Document 53 Filed 02/03/21 Page 4of5

 

GAS 245D Judgment in a Criminal Case for Revocations Judgment — Page 4 of 5
DEFENDANT: Daryl Bryant, Sr.
CASE NUMBER: 4:16CR00217-1

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

10.

Il.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e. anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as a nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting permission from the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified that person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provide me with a written copy of this judgment
containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised Release
Conditions, available at: www.uscourts.gov.

Defendant’s Signature Date
Case 4:16-cr-00217-LGW-CLR Document 53 Filed 02/03/21 Page 5 of 5

 

GAS 245D Judgment in a Criminal Case for Revocations Judgment — Page 5 of 5
DEFENDANT: Daryl Bryant, Sr.
CASE NUMBER: 4:16CRO0217-1

SPECIAL CONDITIONS OF SUPERVISION

You must submit to substance abuse testing to determine if you have used a prohibited substance. You must not attempt to obstruct
or tamper with the testing methods.

You must not use or possess alcohol.

You must participate in a mental health treatment program and follow the rules and regulations of that program. The probation officer,
in consultation with the treatment provider, will supervise your participation in the program. You must pay the costs of treatment in
an amount to be determined by the probation officer, based on your ability to pay or availability of third-party payment.

You must take all mental health medications that are prescribed by your treating physician. You must pay the cost of such medication
in an amount to be determined by the probation officer, based on your ability to pay or availability of third-party payment.

You must submit your person, property, house, residence, office, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e}(1)),
other electronic communications or data storage devices or media, to a search conducted by a United States probation officer. Failure
to submit to a search may be grounds for revocation of release. You must warn any other occupants that the premises may be subject
to searches pursuant to this condition. The probation officer may conduct a search under this condition only when reasonable suspicion
exists that you have violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any search
must be conducted at a reasonable time and in a reasonable manner.
